                Case 2:20-cv-01616-JJT Document 26 Filed 08/28/20 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ARIZONA
                   CIVIL MINUTES - PRELIMINARY INJUNCTION HEARING

Phoenix Division

CV-20-01616-PHX-JJT                     DATE: 8/28/2020
Year Case No Initials

Title: Mesa Golfland Limited      vs. Douglas A. Ducey
       Plaintiff                      Defendants


HON: JOHN J. TUCHI

Deputy Clerk : Julie Martinez                    Court Reporter: Barbara Stockford

Joel Sannes with Julie Donnelly (Paralegal)      Brett Johnson and Anni Foster
Attorney(s) for Plaintiff(s)                     Attorney(s) for Defendant(s)


PROCEEDINGS:           X Open Court           Chambers           Other

9:05 a.m. Court convenes. This is the time set for Temporary Restraining Order and Preliminary Injunction
Hearing re: Plaintiff’s Verified Application for a Temporary Restraining Order with Notice and Motion for
Preliminary and Permanent Injunction (Doc. 3). The Court makes a record that individuals other than
counsel are listening to these proceedings telephonically and that Pursuant to Local Rule 43.1, audio taping
court proceedings is prohibited. Discussion held re: exhibits, witnesses and Joint Discovery Dispute
Summary (Doc. 22). Exhibits 4 and 5 are admitted under seal. Exhibits 1 through 3, 6 through 22 and 501
through 554 are admitted conditionally. Argument held. 10:48 a.m. Court is in recess.

10:59 a.m. Court reconvenes. Discussion held.

IT IS ORDERED taking this matter under advisement. Formal order to follow.

11:11 a.m. Court adjourned.

                                                                            Time in court: 1 hr. 55 mins.
                                                                            Start: 9:05 AM
                                                                            End: 11:11 AM
